Citation Nr: 0841337	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1966 and from November 1966 to October 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for PTSD and assigned a 50 percent 
rating, effective September 30, 2005.  

The veteran appeared before the undersigned at a Board 
hearing held in October 2008.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
manifests symptoms entitling him to a 70 percent rating for 
his PTSD.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for a PTSD disability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 
Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claim by letter 
dated in February 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  The 
RO provided the appellant with the notice of the criteria for 
assigning disability ratings and effective dates in March 
2006.  While the veteran was not provided a VA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.
The veteran has not alleged any prejudice as a result of 
untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran examinations, and 
obtained medical opinions as to the severity of the veteran's 
PTSD.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in May 2006, 
assigning a 50 percent rating, effective September 30, 2005, 
and the veteran asserts he is entitled to a higher rating.  
At the Board hearing the veteran testified that he has 
difficulty sleeping well, and he has dreams and nightmares 
about his service.  He stated that he has persistent thoughts 
about his experiences in Vietnam.  He takes medication for 
the condition, but it often provides no relief.  

He further indicated that he has constant stress that has 
reduced his ability to take part in normal activities of 
daily living.  He states he has virtually no social life 
other than occasional contact with his neighbors.  He is 
currently not working, and he has difficulty paying his 
bills.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Under the General Rating Formula for Mental Disorders, a 
rating of 50 percent is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
(complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In an April 2006 VA examination, the doctor noted that the 
veteran had dreams about Vietnam, and he had recurrent 
thoughts about his experiences during the war.  The doctor 
noted the veteran has significant difficulty falling asleep, 
which often takes several hours.  He is unable to sleep 
throughout the night, and he wakes up three or four times 
each night.  The veteran also has feelings of guilt and 
anger.  The doctor noted that the veteran had no impairment 
in thought process or communication.  Although he has had no 
delusions or hallucinations, the doctor described the veteran 
having illusions where he has seen things in the corner of 
his eye that are not there.  

At the examination, the veteran appeared with good hygiene, 
but he appeared nervous and squirmed in his chair.  The 
veteran was not homicidal, but he had thoughts of suicide in 
the past.  The veteran's memory and orientation were normal, 
but the doctor noted a history of obsessive or ritualistic 
behavior.  He also has had a few panic attacks, which 
included breathing hard and an increased heart rate.  When a 
panic attack occurs the veteran will sit down and relax.  The 
doctor also noted the veteran has a history of poor impulse 
control, but at the time of the examination he had good 
impulse control.  The veteran's insight, judgment, 
abstraction and conceptualization, comprehension, perception 
and coordination were all good.  

The veteran reported that he tries not to think about his 
experiences in Vietnam, but his thoughts are triggered by 
anything military related and certain smells that remind him 
of his service.  The doctor noted the veteran has limited 
interest in life activities, and his social life is very 
limited.  The doctor also noted the veteran has outbursts of 
anger and irritability.  The doctor concluded that the 
veteran's prognosis was poor, and his PTSD has worsened as he 
has aged.   The doctor placed the veteran's GAF due to PTSD 
at the time of the examination at 47.  

The veteran underwent another VA examination in July 2008, 
and the VA examiner indicated the veteran had been very 
depressed for a year.  The veteran stated that his PTSD had 
gotten worse, and he continued to have difficulty sleeping.  
The veteran stated that he will only sleep an hour each 
night, which is due in part to flashbacks to being in the 
jungles of Vietnam.  The doctor noted the veteran gets angry 
easily, and avoids crowds, preferring to remain alone.  The 
doctor noted that the veteran startles easily and is 
hypervigilant.  The veteran has thoughts of killing people.  
He also has difficulty paying his bills, which causes him 
more stress

Upon mental status examination, the veteran had unremarkable 
grooming, attitude, eye contact, alertness, and orientation.  
The veteran appeared moderately agitated, and he described 
problems with impulse control and an inability to follow-
through with plans.  The doctor described his mood as 
anxious, depressed and hypomanic.  The veteran denied 
suicidal thoughts, but the doctor indicated he has low energy 
and motivation.  The doctor noted the veteran is unable to 
function at work, and he has violent thoughts and plans that 
he has not acted on.  The doctor stated the veteran has a 
decreased sex drive and pleasure in life.  The doctor stated 
the veteran is paranoid, and he suffers from auditory 
hallucinations.  The doctor placed the veteran's GAF from 
PTSD at 40, and stated that his PTSD is complicated by 
bipolar disorder.  

The veteran has exhibited many of the symptoms required for a 
70 percent rating, including: occupational and social 
impairment with deficiencies in work and family relations; 
obsessional rituals; impaired impulse control; and difficulty 
adapting to stressful circumstances including work.  Due to 
these symptoms, the veteran's quality of life has severely 
deteriorated and the VA doctors state that his PTSD will 
worsen as he continues to age.  

The veteran's most recent GAF score from the July 2008 VA 
examination of 40 further supports the criteria for a 70 
percent rating.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth edition (DSM IV), a GAF 
score reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

The claimant's PTSD symptoms do not meet or more nearly 
approximate the requirements for a 100 percent rating.  
Although the claimant exhibits several deficiencies in work 
and family life, he does not suffer from many of the symptoms 
associated with this rating.  For example, there is no 
evidence the veteran suffers from persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
intermittent inability to perform activities of daily living.  
The veteran has also shown no disorientation to time or 
place; memory loss for names of close relatives; own 
occupation; or own name.  

At the April 2006 VA examination, the veteran was fully 
oriented and cooperative, and he had no impairment in thought 
process or communication.  He also exhibited no 
hallucinations or delusions at that time.  His hygiene was 
good, and he had good impulse control.  The veteran's 
insight, judgment, abstraction and conceptualization, 
comprehension, perception and coordination were all 
unremarkable.  Although the 2008 VA examination supports the 
veteran's contention that his condition has deteriorated, his 
grooming, attitude, eye contact, and orientation remained 
good.  Accordingly, considering the evidence, the veteran's 
PTSD is most properly evaluated at 70 percent.  

The level of PTSD impairment has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 70 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, entitlement to an evaluation of 70 percent for 
PTSD, but no higher, is warranted.  Gilbert v. Derwinski, 1 
Vet. App. At 57-58.  


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD, 
but no higher, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


